      Case 14-03935-hb     Doc 24   Filed 12/07/18 Entered 12/07/18 15:14:40     Desc Main
                                    Document      Page 1 of 3
                                 U.S. BANKRUPTCY COURT
                                  District of South Carolina

Case Number: 14-03935-hb



                                            ORDER



The relief set forth on the following pages, for a total of 3 pages including this page, is
hereby ORDERED.




       FILED BY THE COURT
           12/07/2018




                                                   US Bankruptcy Judge
                                                   District of South Carolina



        Entered: 12/07/2018
Case 14-03935-hb            Doc 24        Filed 12/07/18 Entered 12/07/18 15:14:40    Desc Main
                                          Document      Page 2 of 3



                             UNITED STATES BANKRUPTCY COURT
                               DISTRICT OF SOUTH CAROLINA

      IN RE:
                                                              C/A No. 14-03935-HB

      Nathan James Halydier and Victoria                            Chapter 7
      Patricia Ann Halydier,
                                                                    ORDER
                                            Debtor(s).

             THIS MATTER came before the Court for hearing on December 6, 2018, on the

  Motion to Avoid Judicial Lien filed by Debtors Nathan James Halydier and Victoria

  Patricia Ann Halydier.1 Present at the hearing were Debtors’ counsel Benjamin Matthews

  and Kathrine Johnson on behalf of 1004 Gervais, LLC (“Gervais”).

             Debtors filed a voluntary petition for Chapter 7 relief on July 9, 2014. On August

  1, 2014, the Chapter 7 trustee entered a report of no distribution, declaring this a no-asset

  case. No proof of claim deadline was set. Debtors received their discharge on October 1,

  2014, and the above captioned case was closed. Almost four years later, Debtors filed the

  instant Motion, seeking to avoid a judicial lien in favor of Gervais pursuant to 11 U.S.C.

  § 522(f)(1)(A), asserting it impairs the exemptions claimed on their personal property

  pursuant to S.C. Code Ann. § 15-41-30(A)(2), (3), (4), (5), and (7). The debt results from

  a lease and the judgment was entered in September 2014 in the amount of $16,200.50.

  Debtors’ counsel represented at the hearing that Debtors did not own any real property

  when the case was filed and still do not own any real property. No levy on the judgment

  has taken place.

             Section 522(f) of the Bankruptcy Code provides:

             (1) Notwithstanding any waiver of exemptions but subject to paragraph (3),
             the debtor may avoid the fixing of a lien on an interest of the debtor in
  1
      ECF No. 15, filed Sept. 20, 2018.
Case 14-03935-hb           Doc 24       Filed 12/07/18 Entered 12/07/18 15:14:40                        Desc Main
                                        Document      Page 3 of 3



           property to the extent that such lien impairs an exemption to which the
           debtor would have been entitled under subsection (b) of this section, if
           such lien is—
              (A) a judicial lien, other than a judicial lien that secures a debt of a kind
              that is specified in section 523(a)(5)[.]

  11 U.S.C. § 522(f)(1)(A). “In order to avoid a lien three conditions must be met: (1) there

  was a fixing of a lien on an interest of the debtor in property; (2) such lien impairs an

  exemption to which the debtor would have been entitled; and (3) such lien is a judicial

  lien.” In re Nestor, C/A No. 05-6772, 2007 WL 3405108, at *1 (Bankr. N.D. W.Va. Nov.

  8, 2007) (quoting Culver v. Chiu (In re Chiu), 304 F.3d 905, 908 (9th Cir. 2002)). The

  petition date is the relevant date for § 522(f) determinations.

           The Debtor owns no real property for the judgment to attach and there was no levy

  on any personal property. Therefore, there has been no “fixing” of a lien on any property

  of the Debtors. While the judgment may be void or ineffective for other reasons,2 § 522(f)

  is inapplicable and provides no relief.

           IT IS, THEREFORE, ORDERED that Debtors’ Motion to Avoid Judicial Lien

  is DENIED.




  2
    Debtors enjoyed the benefit of the automatic stay of § 362 from the time the case was filed until the discharge
  was entered pursuant to § 727. See Davis v. Blair (In re Davis), Adv. Pro. 18-80038-jw, slip op. at 15-16
  (Bankr. D.S.C. Oct. 3, 2018) (“This Court . . . and multiple other courts within the Fourth Circuit have held
  that actions taken in violation of the automatic stay are void.” (citing numerous cases)). It also appears that
  Debtors’ discharge further protects from collection on the judgment. See 11 U.S.C. § 727(b). Although
  § 523(a)(3)(A) excepts from the discharge any debt “neither listed nor scheduled under section 521(a)(1) of
  this title, with the name, if known to the debtor, of the creditor to whom such debt is owed, in time to permit
  . . . timely filing of a proof of claim, unless such creditor had notice or actual knowledge of the case in time
  for such timely filing[,]” the Court notes that because the Chapter 7 trustee declared this a no-asset case, no
  proof of claim deadline was set and Gervais was not prejudiced by its omission from Debtors’ schedules. See
  In re Bearden, 382 B.R. 911, 918 (Bankr. D.S.C. 2008) (quoting In re Alexander, 300 B.R. 650, 655 (Bankr.
  E.D. Va. 2003) (“In a no-asset case, unscheduled creditors suffer no prejudice from their omission because
  the time for filing a claim has not, and never will, expire unless some [non]exempt assets are discovered . . .
  As a result, § 523(a)(3), regarding notice in time to permit filing of a proof of claim, is never implicated, and
  creditors never lose their right to file a proof of claim.”)). There is no indication that § 523(a)(3)(B) is
  applicable here.
